Exhibit 10.10
 
EMPLOYMENT AGREEMENT
 
This Employment Agreement (this "Agreement") dated and effective on September
23, 2009 (the "Effective Date"), is entered into by and between Aeropostale,
Inc., a Delaware corporation (the "Company"), and Mindy C. Meads, an individual
residing at 27 Homesdale Road, Bronxville, NY 10708 (the "Executive").


WHEREAS, the Company is a mall-based specialty retailer of casual and active
apparel for young women and men; and


WHEREAS, the Executive is presently employed by the Company pursuant to an
Employment Agreement dated March 16, 2007 (the “Prior Employment
Agreement”).  The Company and Executive now wish to modify the existing
employment relationship in this Agreement and terminate and replace the Prior
Employment Agreement with this Agreement.


NOW THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, it is hereby mutually agreed by and between
the parties hereto as follows:


1.  Definitions.


   For purposes of this Agreement, the terms listed below shall be defined as
indicated.


      “Affiliate” shall mean a domestic or foreign business entity controlled
by, controlling or under common control with the Company.


“Annual Bonus” shall mean such bonus payment payable to Executive under the AIP
for the applicable fiscal year.


           “Board” shall mean the Board of Directors of the Company.


      “Cause” shall have the meaning ascribed to it in Section 8.1.
 
“Company Competitors” shall mean those companies listed on Exhibit A hereto,
which includes all subsidiaries, related companies and affiliates of those
companies listed on Exhibit A.


      “Confidential Information” shall mean all proprietary information of the
Company and its Subsidiaries, not otherwise publicly disclosed (except if
disclosed by the Executive in violation of this Agreement), whether or not
discovered or developed by Executive, known by Executive as a consequence of
Executive’s employment with the Company at any time (including prior to the
commencement of this Agreement) as an Executive or agent. Without limiting the
generality of the foregoing, such proprietary information shall include (a)
customer lists; (b) acquisition, expansion, marketing, financial and other
business information and plans; (c) research and development; (d) computer
programs; (e) sources of supply; (f) identity of specialized consultants and
contractors and confidential information developed by them for the Company and
its Subsidiaries; (g) purchasing, operating and other cost data; (h) special
customer needs, cost and pricing data; (i) manufacturing methods; (j) quality
control information; (k) inventory techniques; (l) information which the
Executive possesses; any of which information is not generally known in the
industries in which the Company and its Subsidiaries are conducting business or
shall at any time during Executive’s Employment conduct business including
(without limitation) the apparel retailing industry. Confidential Information
also includes the overall business, financial, expansion and acquisition plans
of the Company and its Subsidiaries, and includes information contained in
manuals, memoranda, projections, minutes, plans, drawings, designs, formula
books, specifications, computer programs and records, whether or not legended or
otherwise identified by the Company and its Subsidiaries as Confidential
Information, as well as information which is the subject of meetings and
discussions and not so recorded.
 
 
 
 

--------------------------------------------------------------------------------

 
 
 
      “Disability” shall mean the absence of the Executive from the Executive’s
duties to the Company on a full-time basis for a total of 120 days during any
12-month period as a result of incapacity due to mental or physical illness
which is determined to be permanent by a physician selected by the Company and
acceptable to the Executive or the Executive’s legal representative (such
agreement as to acceptability not to be withheld unreasonably).


       “EPS” or “Earnings Per Share” in accordance with Financial Accounting
Standard Board Statement No. 128 “Earnings per Share.” Is defined as:


Basic – computed by dividing income available to common shareholders (numerator)
by the weighted average number of common shares outstanding (denominator).


Diluted – computed with same numerator as basic, but denominator is increased to
include the number of additional common shares that would have been outstanding
if the dilutive potential common shares had been issued.
      
“Fiscal Year” shall mean the 52 or 53-week period ending on the Saturday closest
to January 31 of each calendar year. Fiscal Years shall be referred to herein on
the basis of the calendar year that contains 11 months of such Fiscal Year.


       “Inventions” shall mean those discoveries, developments, concepts and
ideas, whether or not patentable, relating to the present, future and
prospective activities and Products and Services of the Company and its
Subsidiaries, which such activities and Products and Services are known to
Executive by virtue of Executive’s employment with the Company and its
Subsidiaries.


       “Operating Income” shall mean the Company’s Operating Income as reported
in the Company’s financial statements filed with Securities and Exchange
Commission in accordance with Generally Accepted Accounting Procedures
consistently applied (“GAAP”).


“Prior Employment Agreement” shall mean that certain Employment Agreement dated
March 16, 2007, between the Company and Executive.
 
 
 
 

--------------------------------------------------------------------------------

 
 
 
      “Restricted Period” shall mean the period beginning on the Effective Date
and ending on the last day of the fifteenth (15th) month after termination of
Executive’s employment.


“Salary” shall mean such annual or pro rata amount, as the case may be, paid to
Executive pursuant to sections 2(a)(i) or 2(b)(i) of this Agreement for the
applicable fiscal year.


“Subsidiary” shall mean any entity of which the Company owns, directly or
indirectly, 50% or more of the aggregate voting power of the voting securities.


“Term” shall mean the period beginning on the Effective Date and continuing
through the second anniversary of the Election Date.


      2.  Employment, Duties and Compensation.


    (a) Interim Employment Period.  From the Effective Date through the date
upon which the Company’s Chairman and Chief Executive Officer elects to modify
his role with the Company in accordance with the terms of his employment
agreement, and no longer serve as the Company’s Chief Executive Officer (the
“Election Date”), the Executive shall continue in her current role with the
Company as President and Chief Merchandising Officer reporting to the Company’s
Chief Executive Officer.  The period from the Effective Date through the
Election Date is hereinafter referred to as the “Interim Employment Period”.  
 
 
(i)Base Salary.  The Company shall pay to Executive, during the Interim
Employment Period, an annual base salary (the “Interim Base Salary”) of $850,000
per annum.

 
   
(ii)Annual Incentive. During the Interim Employment Period, Executive shall
continue to be eligible to participate in the Company’s Annual Incentive and
Bonus Plan (the “AIP”). Based upon the successful completion of stated goals as
set forth by the Company in the AIP for each fiscal year prior to the Election
Date Executive shall continue to be eligible to receive as a cash bonus up to,
but not greater than, 250% of her Salary for the applicable fiscal year (it
being understood that the calculation of the amount of such bonus shall be as
set forth in the AIP for such fiscal year) as well as equity compensation from
the Company which may include, among other things, options, restricted stock
awards, long-term cash plans, performance shares or such other equity
compensation determined to be included in the AIP by the Company and the
Company’s Compensation Committee. Company reserves the right to amend, modify or
cancel the AIP; provided that if Company does modify the financial goals of the
AIP for any Fiscal Year which were set by Company at the commencement of such
Fiscal Year, such modification will not affect the calculation of Employee’s AIP
Bonus for such Fiscal Year, if any (in other words Employee’s AIP bonus, if any,
shall be calculated pursuant to the financial goals set at the commencement of
the applicable Fiscal Year).  Executive shall be entitled to receive the bonus
payment, if any, for the applicable fiscal year, so long as Executive is
employed with the Company and in good standing throughout the full duration of
that fiscal year.  Such bonus payment, if any, will however be paid to Executive
at the time all other Company bonuses are paid for such fiscal year.



 
 
 

--------------------------------------------------------------------------------

 
 
 
(b)Post-Election Employment Period.  For the remainder of the Term of this
Agreement after the Election Date, the Company hereby continues to engage
Executive and Executive hereby agrees to continue to provide to the Company her
full-time services as Co-Chief Executive Officer of the Company, reporting to
the Company’s Board of Directors.  The Executive’s duties shall consist of those
duties and responsibilities currently performed by her plus such other duties
consistent with those generally applicable to a person bearing said title, and
as the Company’s Board shall from time to time direct, provided such directives
are consistent with the duties of a Co-Chief Executive Officer.  In addition, in
the event that, after the Election Date, a recommendation is made to alter
materially the Executive’s duties, roles, responsibilities or direct reporting
structure, then any such material alteration must be mutually agreed upon by the
Executive and the Company’s other Co-Chief Executive Officer prior to its
implementation.  If Executive and the Company’s other Co-Chief Executive Officer
cannot agree on such material alteration; then the Company’s Board shall make
the final determination, which decision shall be final and binding upon the
Executive.
 
 
(i)Base Salary The Company shall pay to Executive, during the Post-Election
Employment Period, an annual base salary (the “Base Salary”) of $900,000 per
annum.  The Base Salary shall be reviewed annually by the Company and the Board
and may be increased if the Company and the Board, in their sole and absolute
discretion, determine that such an increase is advisable based on such factors
as the Company shall consider appropriate from time to time (it is understood
that under no circumstances shall such review cause a decrease in Executive’s
Base Salary).   Executive’s Base Salary shall be payable in accordance with the
Company’s customary Executive payroll policy as in effect from time to time (but
in no event less frequently than monthly). Such Base Salary, together with any
other compensation which may be payable to Executive hereunder, shall be less
such deductions as shall be required to be withheld by applicable law and
regulations and shall be pro-rated for any period that does not constitute a
full twelve (12) month period.

       
 
(ii)           Annual Incentive. During the Post-Election Employment Period,
Executive shall continue to be eligible to participate in the Company’s Annual
Incentive and Bonus Plan (the “AIP”). Based upon the successful completion of
stated goals as set forth by the Company in the AIP for the 2010 fiscal year and
beyond, through the Term, Executive shall be eligible to receive as a cash bonus
up to, but not greater than, 300% of her Salary (it being understood that the
calculation of the amount of such bonus shall be as set forth in the AIP for
such fiscal year) as well as equity compensation from the Company which may
include, among other things, options, restricted stock awards, long-term cash
plans, performance shares or such other equity compensation determined to be
included in the AIP by the Company and the Company’s Compensation Committee.
Company reserves the right to amend, modify or cancel the AIP; provided that if
Company does modify the financial goals of the AIP for any Fiscal Year which
were set by Company at the commencement of such Fiscal Year, such modification
will not affect the calculation of Employee’s AIP Bonus for such Fiscal Year, if
any (in other words Employee’s AIP bonus, if any, shall be calculated pursuant
to the financial goals set at the commencement of the applicable Fiscal
Year).  Executive shall be entitled to receive the bonus payment, if any, for
the applicable fiscal year, so long as Executive is employed with the Company
and in good standing throughout the full duration of that fiscal year.  Such
bonus payment, if any, will however be paid to Executive at the time all other
Company bonuses are paid for such fiscal year.

 
 
 
 

--------------------------------------------------------------------------------

 
 
 
 
(iii) In addition to any incentive compensation the Executive may receive in
accordance with Section 2(b), on the Election Date Executive will receive a
grant from the Company of such number of shares of the Company’s restricted
stock equating to, on the date of grant, $1,000,000, which restricted stock
shall vest 50% per year from the date of grant.

 
(c) Employment Relationship. Except during any vacation period and reasonable
periods of absence due to sickness, personal injury or other disability
throughout the Term, Executive shall devote her full working time and attention
during normal business hours to performing her services and duties hereunder to
the best of her abilities and utilizing all of her skills, experience and
knowledge to advance the business and interests of the Company in a manner
consistent with the professional duties and responsibilities of her position.
Accordingly, during the Term and any Restricted Period, Executive shall not,
directly or indirectly, engage in or participate in the operation or management
of, or render any services to, any Company Competitors.  Notwithstanding the
foregoing to the contrary, Executive shall not be prevented from investing and
managing her assets in such form or manner as will not unreasonably interfere
with the services to be rendered by Executive hereunder, or from acting as a
director, trustee, officer of, or on a committee of, or a consultant to, any
other firm, trust or corporation or deliver lectures, fulfill speaking
engagements or teach or coach at educational institutions whether or not for
compensation where such positions do not unreasonably interfere with the
services to be rendered by Executive hereunder and where the business of such
firm, trust or corporation is not in competition with the Company’s (or any of
the Company’s affiliates) business.  Executive further agrees that she will not,
directly or indirectly, engage or participate in any activities at any time
during such employment which conflict with or could reasonably be considered to
conflict with the interests of the Company in any way.  Furthermore, Executive
will not, nor will any family member of Executive, related to Executive by
blood, marriage or adoption, maintain any ownership interest whatsoever in any
supplier, agent, vendor, independent contractor, professional organization or
consultant working for or on behalf of the Company, nor will any of the
aforementioned parties maintain any employment relationship with any supplier,
agent, vendor, independent contractor, professional organization or consultant
working for or on the behalf of the Company.
 
 
 
 

--------------------------------------------------------------------------------

 
 
 
(d)Location of Employment.  During the Term, Executive’s principal place of
employment shall be located at the Company’s principal executive offices,
wherever located as designated from time to time.
 
(e) Acceptance of Employment.  Executive hereby accepts employment with the
Company on the terms and in the manner set forth in this Agreement.


3. Term.  Executive’s employment hereunder shall be for the Term, unless this
Agreement is terminated in accordance with the terms and conditions contained in
Section 8, or amended by written agreement signed by the parties hereto prior to
the end of the Term. Executive agrees that the covenants set forth in Section 6
and all other provisions of this Agreement related to the enforcement thereof,
shall continue throughout the Term, surviving any termination of Executive’s
employment hereunder for any reason.  In the event this Agreement terminates at
the culmination of the Term with no further action by either party hereto, then
that shall be considered a termination of employment in accordance with Section
8.4 of this Agreement.   
 
4.  Benefits.    


       4.1. Benefits.  In addition to the payments required by Paragraphs 2(a)
and 2(b) of this Agreement, to be paid to the Executive during the Term, the
Executive shall also continue to:
 
(a) be eligible to participate, on the same basis and to the same extent as
other key executive executives of the Company, in all executive fringe benefits
plans presently in effect and/or hereafter maintained or created by the Company;


(b) be eligible to participate in medical, dental, short and/or long-term
disability, life and accidental death and dismemberment insurance plans that may
be provided by the Company for its key executive Executives in accordance with
the provisions of any such plans;


(c) be entitled to sick leave and sick pay in accordance with any Company policy
and practice that may be applicable, from time to time, to key executive
Executives; and


(d) be eligible to participate in any pension plan, including the Company’s
Supplemental Executive Retirement Plan, and 401(k) plan and other retirement
income benefit plans presently in effect and/or hereafter maintained or created
by the Company.


4.2. Automobile Allowance.  Company shall provide Executive with an automobile
allowance of $8,500 per year, payable monthly. The Company, in its discretion,
may increase such automobile allowance from time to time.  Such allowance shall
cover any leasing expenses, gas, maintenance and insurance, all of which shall
be Executive’s sole responsibility.


           4.3. Vacation. Executive shall be entitled to four (4) weeks of paid
vacation per calendar year.  Such vacation shall be taken during a period or
periods during each such year as shall be consistent with Executive’s duties and
responsibilities and shall be consistent with the Company’s vacation schedule
and policies for senior officers in effect at the time.
 
 
 
 

--------------------------------------------------------------------------------

 
 
 
           4.4. Expenses.  Pursuant to the Company’s customary policies in force
at the time of payment, Executive shall be reimbursed, against presentation of
vouchers or receipts therefore, for all expenses properly incurred by Executive
on the Company’s behalf in the performance of Executive’s duties hereunder, and
which expenses are in accordance with the Company’s expense reimbursement
policy.


           4.5. Exclusive Compensation.  With respect of services rendered to
the Company, Executive shall receive only the compensation set forth in this
Section 4 and, if applicable, Section 9.
 
5. Ownership of Results and Proceeds of Employment: All results and proceeds of
Executive’s employment (“Work Product”) hereunder shall be considered “work made
for hire” and shall be owned exclusively throughout the world by the Company
(including all copyrights and patents therein and thereto, and all renewals and
extensions thereof) in perpetuity (except with respect to patents or copyrights
which shall be owned exclusively by Company for the duration of any applicable
patent or copyright), free of any claims whatsoever by Executive or any other
person. Company shall have the sole and exclusive right to copyright or patent
the Work Product and documentation thereto, or other reproductions embodying the
Work Product thereof, and any other material capable of copyright and/or patent
protection created in connection with the Work Product) in Company’s name, as
the owner and author thereof, and to secure any and all registrations, renewals
and extensions of such copyrights and patents in Company’s name or Executive’s
name as permitted pursuant to applicable statute.  If Company shall be deemed
not to be the owner or author of any of the aforementioned materials, this
Agreement shall constitute an irrevocable transfer to Company of ownership of
copyright and/or patent therein (and all renewals and extensions). Executive
shall, upon Company’s request, execute and deliver to Company transfers of
ownership of copyright (and all renewals and extensions) or patent, as the case
may be, in such materials and any other documents as Company may deem necessary
or appropriate to vest in Company the rights granted to Company in this
Agreement, and if Executive does not execute any such above described transfers
as required hereunder then Executive hereby irrevocably appoints Company her
attorney-in-fact for the purpose of executing those transfers of ownership and
other documents in her name.


6.  Certain Covenants of Executive: Without in any way limiting or waiving any
right or remedy accorded to Company or any limitation placed upon Executive by
law, Executive agrees as follows:


(a) Acknowledgment; Trade Secrets; Competitive Activities. Executive understands
and agrees that Company is engaged in the highly competitive business of
specialty retail; that the Company’s success is highly dependent upon the
protection of Company’s trade secrets and Confidential Information; that Company
has invested considerable resources of its time and money in developing its
products, services, staff, good will, procedures, vendor relationships and
vendor lists, techniques, training, manuals, records, documents, and other trade
secrets and Confidential Information; and that upon and during employment under
this agreement Company has provided and will provide Executive access to and
valuable knowledge regarding Company’s trade secrets and Confidential
Information, creating a relationship of confidence and trust between Company and
Executive.  Executive acknowledges and agrees that the use of such trade secrets
or Confidential Information, or of Executive’s expertise or leadership, for the
benefit of any of the Company’s Competitors would be greatly harmful to Company,
and that Company’s willingness to provide Executive access to its trade secrets
and Confidential Information is conditioned upon (i) the protection of Company’s
trade secrets and Confidential Information for Company’s sole and exclusive
benefit, (ii) the retention of Executive’s expertise and leadership during the
Term and the Restricted Period, if applicable, for the sole and exclusive
benefit of Company, and not for any Company Competitors, and (iii) the
protection of Company against Executive’s use for the benefit of any Company
Competitors of the valuable skills Executive will acquire, develop and/or refine
by virtue of employment with Company under this Agreement. Therefore, during the
Term and the Restricted Period, if applicable, Executive shall not, without the
prior written approval of the Company, directly or indirectly, within the United
States, become an Executive or consultant or otherwise render services to, lend
funds to, serve on the board of, invest in (other than as a 1% or less
shareholder of a publicly-traded corporation) or guarantee the debts of, any
Company’s Competitors or any supplier, agent, vendor, independent contractor,
professional organization or consultant working for or on the behalf of the
Company. The Company shall in its reasonable discretion give Executive written
approval to engage in such activities or render such services after termination
of this Agreement if Executive and such prospective firm or business
organization gives the Company written assurances, satisfactory to the Company
in its sole discretion, that the integrity of the Confidential Information, the
Inventions and the good will of the Company and its Subsidiaries will not be
jeopardized by such employment.  Executive shall, during the Restricted Period,
notify the Company of any change in address and identify each subsequent
employment or business activity in which Executive shall engage during such
Restricted Period, stating the name and address of the employer or business
organization and the nature of Executive’s position.  
 
 
 
 

--------------------------------------------------------------------------------

 
 
 
(b) Non-Solicitation of Company Employees.  During the Restricted Period, if
applicable, Executive shall not, without the prior written approval of the
Company, directly or indirectly solicit, raid, entice or induce any person who
presently is an employee of the Company or any of its Subsidiaries, or, at any
time during the six (6) months immediately prior to the date of termination of
this Agreement, has been an employee of the Company or any of its Subsidiaries,
to become employed by any third party.


              (c) Agreement.  Executive agrees that the covenants and
confidentiality provisions set forth in this Agreement are reasonable in scope,
time, territory and type of activity and necessary for the protection of
Company’s legitimate interests, and further agrees that the knowledge of
Company’s Confidential Information and trade secrets to which she will gain
access by virtue of employment under this Agreement, constitute good, sufficient
and adequate consideration for the covenants and confidentiality provisions set
forth in this Agreement.
 
 
 
 

--------------------------------------------------------------------------------

 
 
 
              (d) Cooperation. After the Election Date, Executive shall work
cooperatively and in good faith with the Company’s other Co-Chief Executive
Officer in the best interests of the Company, its shareholders and its
employees.  Failure by Executive to abide by the terms of this section 6(d),
which failure shall be determined in the sole judgment of the Board, may subject
the Executive to termination of employment with the Company in accordance with
Section 8.4 hereto.
 
7. Termination of Agreement.  The Term shall continue as described in this
Agreement unless (a) earlier amended in accordance with Section 3, or (b)
terminated by reason of (i) Executive’s discharge for Cause pursuant to Section
8.1, (ii) termination of this Agreement by Executive pursuant to Section 8.2,
(iii) Executive’s death or Disability pursuant to Section 8.3, (iv) Executive’s
discharge without Cause pursuant to Section 8.4, or (v) termination of this
Agreement by Executive pursuant to Section 8.5.


      8. Termination.


           8.1. By Company for Cause.  The Company may discharge Executive and
terminate this Agreement for Cause. As used in this Section 8.1, “Cause” shall
mean any one or more than one of the following:


(a)  
Gross negligence or willful misconduct of Executive in the performance of her
duties;



(b)  
Executive’s conviction of a felony, any crime of moral turpitude during her
employment with the Company or any act of fraud or dishonesty;



(c)  
Willful failure to follow the instructions of the Chief Executive Officer or
Board, or, after the Election Date, the Board, which instructions are material,
legal, and not inconsistent with the duties assigned to Executive hereunder and
which failure is not cured within fifteen (15) business days after written
notice of such failure is delivered to Executive by the Company with respect to
failures which are curable, provided, however, that if such failure is not
capable of being cured within fifteen (15) business days, the Company may
terminate Executive immediately; or



(d)  
Any breach of any of the material terms of this Agreement by Executive which is
not cured within fifteen (15) business days after written notice of breach is
delivered to Executive by the Company with respect to breaches which are
curable, provided, however, that if such breach is not capable of being cured
within fifteen (15) business days, the Company may terminate Executive
immediately.

 
 
 
 

--------------------------------------------------------------------------------

 
 
 
Upon discharge of Executive for Cause, the Company shall be relieved and
discharged of all obligations to make payments to Executive which would
otherwise be due under this Agreement except as to salary, benefits and bonuses
earned for actual services rendered prior to the date of termination, and
reimbursable expenses in accordance with Section 4.5.  In the event of the
termination of this Agreement pursuant to Section 8.1, the Restricted Period
shall apply to all appropriate provisions of this Agreement.


           8.2. By Executive for Good Reason.   Executive may terminate this
Agreement for Good Reason. Good Reason shall mean the occurrence of any of the
following events:


(a)  
any breach of any of the material terms of this Agreement by the Company
continuing for more than fifteen (15) days after written notice thereof from
Executive that such breach will be grounds for termination for Good Reason; or



(b)  
without the consent of Executive, a material reduction in the authorities,
powers, functions and/or duties attached to Executive’s position which reduction
is not rescinded within fifteen (15) days after notice from Executive that such
reduction will be grounds for termination for Good Reason; provided, however,
that Executive shall deliver any such notice of such material reduction within
five (5) business days of her knowledge of the occurrence of such material
reduction.



In the event of the termination of this Agreement pursuant to Section 8.2, the
Restricted Period shall not apply to the provisions of this Agreement.


           8.3. On Executive’s Death or Disability.  This Agreement shall
terminate, and the Company shall be relieved and discharged of all obligations
to make further payment to Executive after the date of the death or Disability
of Executive, except as to salary earned for actual services rendered prior to
the date of the death or Disability of Executive, reimbursement of expenses, and
a pro-rata portion of Executive’s Annual Bonus for the full applicable Fiscal
Year calculated following such year and pro-rated for the number of days
Executive was actually employed in such Fiscal Year.  In the event of the
termination of this Agreement pursuant to Section 8.3, the Restricted Period
shall not apply to the provisions of this Agreement.


8.4. By Company Without Cause.  The Company may, on 90 days written notice to
Executive, terminate this Agreement without Cause at any time during the
Term.  In the event of the termination of this Agreement pursuant to Section
8.4, the Restricted Period shall apply to all appropriate provisions of this
Agreement.


8.5. By Executive Without Good Reason.  The Executive may, on 90 days written
notice to the Company, terminate this Agreement at any time during the Term. In
the event of a termination by Executive pursuant to this Section 8.5, the
Company shall be relieved and discharged of all obligations to make further
payment to Executive after the effective date of termination, except as to
salary earned for actual services rendered prior to such termination date and
reimbursement of expenses under Section 4.4. All amounts payable pursuant to
this Section 8.5 shall be paid to Executive in a single lump sum in cash not
later than ten (10) days after the effective date of termination.  In the event
of the termination of this Agreement pursuant to Section 8.5, the Restricted
Period shall apply to all appropriate provisions of this Agreement.
 
 
 
 

--------------------------------------------------------------------------------

 
 
 
      9. Severance.  Upon termination of employment pursuant to Sections 8.2 or
8.4 (but in any event not upon termination of this Agreement pursuant to
Sections 8.1, 8.3, 8.5 or upon expiration of this Agreement or otherwise), and
so long as the Executive executes a release in the Company’s customary form and
the Executive has not breached any of her representations or covenants set forth
herein or therein, the Company shall pay to Executive:


(a)  
an amount equal to the greater of (x) the amount of Base Salary due and owing
Executive through the expiration of the Term (such amount to be calculated based
upon her then current Base Salary), and (y) one (1.25) times her then applicable
Base Salary, and



(b)  
an amount equal to a pro rata portion (based upon the portion of the Fiscal Year
elapsed to the date of such termination) of the Annual Bonus which would have
been payable to the Executive had Executive been employed by the Company under
this Agreement for the entire Fiscal Year in which such termination occurs.



All amounts payable pursuant to Section 9(a) shall be paid to Executive in a
lump sum in cash, not later than ten (10) days after the date of termination of
this Agreement.  Amounts, if any, payable pursuant to Section 9(b) shall be paid
to Executive in a lump sum in cash, simultaneously with the payment, if any, of
Annual Bonus to the Company’s other executives, for the applicable Fiscal Year
in which this Agreement is terminated.




(c)  
Upon termination of this Agreement, Executive shall immediately deliver to the
Company all procedural manuals, guides, specifications, formulas, plans,
drawings, designs and similar materials, records, notebooks and similar
repositories of or containing Confidential Information and Inventions, including
all copies, then in Executive’s possession or control, whether prepared by
Executive or others, as well as all other Company property in Executive’s
possession or control.



       10. No Other Contracts.


    Executive represents and warrants that neither the execution and delivery of
this Agreement by Executive nor the performance by Executive of Executive’s
obligations hereunder, shall constitute a default under or a breach of the terms
of any other agreement, indenture or contract to which Executive is a party or
by which Executive is bound, nor shall the execution and delivery of this
Agreement by Executive or the performance of Executive’s duties and obligations
hereunder give rise to any claim or charge against either Executive or the
Company based upon any other contract, indenture or agreement to which Executive
is a party or by which Executive is bound.
      
 
 
 

--------------------------------------------------------------------------------

 
 
 
11. Notices.


    Any notices or communication given by any party hereto to the other party
shall be in writing and personally delivered or mailed by registered or
certified mail, return receipt requested, postage prepaid at the following
addresses:


       If to the Company:


           112 West 34th Street
           22nd Floor
           New York, New York 10120
Attn: Edward M. Slezak, General Counsel


       If to the Executive:


Mindy Meads
27 Homesdale Road
Bronxville, NY 10708


   Mailed notices shall be deemed given when received. Any person entitled to
receive notice may designate in writing, by notice to the others, such other
address to which notices to such party shall thereafter be sent.


   12. Indemnification and Insurance.  Company shall indemnify Executive (and
Executive’s legal representatives or other successors) to the fullest extent
permitted by the laws of the State of Delaware and the Company’s certificate of
incorporation and by-laws, and Executive shall be entitled to the protection of
any insurance policies Company may elect to maintain generally for the benefit
of officers, against all costs, charges and expenses whatsoever incurred or
sustained by Executive (or Executive’s legal representatives or other
successors) in connection with any action, suit or proceeding to which Executive
(or Executive’s legal representatives or other successors) may be made a party
by reason of Executive’s being or having been an officer or Executive of Company
and its subsidiaries and affiliates.  The Company covenants to maintain during
the Term, Directors and Officers Insurance providing customary insurance
coverage for a company of the size of the Company.


   13. Miscellaneous.


          13.1 Entire Agreement.  This Agreement contains the entire
understanding of the parties in respect of its subject matter hereof and
supersedes the Prior Employment Agreement and all other oral and written
agreements and understandings between the parties with respect to the subject
matter hereof.


           13.2 Amendment; Waiver.  This Agreement may not be amended,
supplemented, canceled or discharged, except by written instrument executed by
the Executive and the Company. No failure to exercise, and no delay in
exercising, any right, power or privilege hereunder shall operate as a waiver
thereof. No waiver of any preceding breach of this Agreement shall operate as a
waiver of a succeeding breach of this Agreement.
 
 
 
 

--------------------------------------------------------------------------------

 
 
 
              13.3 Binding Effect; Assignment.  The rights and obligations of
this Agreement shall bind and inure to the benefit of any successor or
successors of the Company by reorganization, merger or consolidation, or any
assignee of all or substantially all of the Company’s business and properties;
Executive’s rights or obligations under this Agreement may not be assigned by
Executive.


              13.4 Headings.  The headings contained in this Agreement (except
those in Section 1) are for reference purposes only and shall not affect the
meaning or interpretation of this Agreement.


              13.5 Governing Law; Interpretation.  This Agreement shall by
governed by and construed in accordance with the laws of the State of New York,
without regard to conflicts of law doctrines. Any claim, dispute or disagreement
in respect of this Agreement may be brought only in the courts of the State of
New York, in New York County or the federal courts within the State of New York
and in New York County, which courts shall have exclusive jurisdiction thereof.
Any process in any action or proceeding commenced in such courts may, among
other methods, be served upon the parties hereto, as applicable, by delivering
or mailing the same, via registered or certified mail, return receipt requested,
addressed to the Company or Executive, as applicable, at the addresses set forth
herein, or such other address as may be designated in writing. Any such service
by delivery or mail shall be deemed to have the same force and effect as
personal service within the State of New York.


              13.6 Further Assurances.  The parties agree, at any time, and from
time-to-time, to execute, acknowledge, deliver and perform, and/or cause to be
executed, acknowledged, delivered and performed, all such further acts, deeds,
assignments, transfers, conveyances, powers of attorney and/or assurances as may
be necessary, and/or proper to carry out the provisions and/or intent of this
Agreement.


              13.7 Severability.  The parties acknowledge that the terms of this
Agreement are fair and reasonable at the date signed by them. However, in light
of the possibility of a change of conditions or differing interpretations by a
court of what is fair and reasonable, the parties stipulate as follows: if any
one or more of the terms, provisions, covenants and restrictions of this
Agreement shall be determined by a court of competent jurisdiction to be
invalid, void or unenforceable, the remainder of the terms, provisions,
covenants and restrictions of this Agreement shall remain in full force and
effect and shall in no way be affected, impaired or invalidated; further, if any
one or more of the provisions contained in this Agreement shall for any reason
be determined by a court of competent jurisdiction to be excessively broad as to
duration, geographical scope, activity or subject, it shall be construed, by
limiting or reducing it, so as to be enforceable to the extent compatible with
then applicable law.
            
 
 
 

--------------------------------------------------------------------------------

 
 
 
13.8. Counterparts.  This Agreement may be executed in two or more counterparts,
each of which will be deemed an original.


        IN WITNESS WHEREOF, the parties have executed this Agreement as of the
date and year above first written.
 
/s/ Mindy C. Meads
                                             _____________________________
                                             Mindy C. Meads




                                             AEROPOSTALE, INC.


                                                  
                                             By: /s/ Julian R.
Geiger                      .
                                   Julian R. Geiger
Chief Executive Officer
 
 
 
 

--------------------------------------------------------------------------------

 
 
 
Exhibit A


Company Competitors*


American Eagle Outfitters Inc.
Abercrombie & Fitch Co.
Buckle Inc.
Charlotte Russe Holding Inc.
Children’s Place
Gap, Inc.
Hot Topic Inc.
Express Stores
The Gymboree Corporation
New York & Company Inc.
Pacific Sunwear of California Inc.
Tween Brands Inc.
Urban Outfitters Inc.
Wet Seal Inc.
Zumiez, Inc.
























*Including all subsidiaries, related companies and affiliates of the companies
listed on this
   Exhibit A.
 
 
 
 

--------------------------------------------------------------------------------

 